J. S06043/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    v.                   :
                                         :
JAMIR EDMONDS                            :        No. 2506 EDA 2019
                                         :
                         Appellant       :


             Appeal from the PCRA Order Entered August 7, 2019,
              in the Court of Common Pleas of Delaware County
               Criminal Division at No. CP-23-CR-0001936-2013


BEFORE: LAZARUS, J., McLAUGHLIN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                Filed: March 18, 2020

        Jamir Edmonds appeals pro se from the August 7, 2019 order

dismissing his petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. After careful review, we affirm.

        The relevant facts of this case were summarized by the trial court on

direct appeal and are not necessary to our disposition.      (See trial court

opinion, 3/26/15 at 1-3.) The pertinent procedural history of this case, as

gleaned from the certified record, is as follows: On May 1, 2014, a jury found

appellant guilty of first-degree murder1 in connection with the shooting death

of Edward Taylor in Chester, Pennsylvania. The trial court sentenced appellant

to a mandatory term of life imprisonment on July 10, 2014. On October 30,




1   18 Pa.C.S.A. § 2501(a).
J. S06043/20

2015, a panel of this court affirmed appellant’s judgment of sentence, and our

supreme court denied allowance of appeal on March 23, 2016.                 See

Commonwealth v. Edmonds, 134 A.3d 109 (Pa.Super. 2015) (unpublished

memorandum), appeal denied, 135 A.3d 583 (Pa. 2016). Appellant did not

file a petition for writ of certiorari with the Supreme Court of the United

States.

       On November 10, 2016, appellant filed a timely pro se PCRA petition,

and Stephen D. Molineux, Esq. (“PCRA counsel”), was appointed to represent

him. On November 2, 2017, appellant filed a pro se motion requesting that

the PCRA court appoint alternative counsel. On January 9, 2018, the PCRA

court entered an order denying appellant’s request.            PCRA counsel

subsequently filed a “no-merit” letter and petition to withdraw in accordance

with   Commonwealth       v.   Turner,   544   A.2d   927   (Pa.   1988),   and

Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc),

concluding that there existed no meritorious issues to raise on appellant’s

behalf. Appellant filed a pro se response to counsel’s “no merit” letter on

June 18, 2019. On July 3, 2019, the PCRA court granted counsel permission

to withdraw and provided appellant with notice of its intention to dismiss his

petition without a hearing, pursuant to Pa.R.Crim.P. 907(1). Thereafter, on

August 7, 2019, the PCRA court dismissed appellant’s PCRA petition.

       Appellant filed a timely pro se notice of appeal on August 27, 2019. On

August 29, 2019, the PCRA court ordered appellant to file a concise statement



                                     -2-
J. S06043/20

of errors complained of on appeal, in accordance with Pa.R.A.P. 1925(b),

within 21 days. Appellant failed to comply with the PCRA court’s order. The

record contains no indication that appellant sought, or that the PCRA court

granted, an extension of time for filing. The PCRA court filed its Rule 1925(a)

opinion on October 9, 2019, concluding that appellant waived all his claims for

failing to file a Rule 1925(b) statement and, alternatively, his ineffectiveness

claims are devoid of merit. (See PCRA court opinion, 10/9/19 at 2-6.)

        On appeal, appellant raises multiple allegations of ineffectiveness on the

part of both his trial counsel2 and PCRA counsel. (See appellant’s brief at 6.)

        Prior to any consideration of the merits of appellant’s claims, we must

address whether appellant preserved his issues for review. Our supreme court

has long recognized that “Rule 1925(b) sets out a simple bright-line rule,

which obligates an appellant to file and serve a Rule 1925(b) statement, when

so ordered; any issues not raised in a Rule 1925(b) statement will be deemed

waived.” Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011); see also

Commonwealth v. Schofield, 888 A.2d 771, 774 (Pa. 2005) (stating that

“failure to comply with the minimal requirements of Pa.R.A.P. 1925(b) will

result in automatic waiver of the issues raised.”); Pa.R.A.P. 1925(b)(4)(vii)

(stating, “[i]ssues . . . not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”).       This is true even if the PCRA court has

authored an opinion addressing what it perceives to be the issues appellant


2   Appellant was represented at trial by Scott David Galloway, Esq.


                                       -3-
J. S06043/20

will raise on appeal, as is the case here.            See Commonwealth v.

Parrish,        A.3d       , 2020 WL 355016, at *15 (Pa. January 22, 2020)

(stating, “the mere fact that a court has authored an opinion addressing

potential appellate issues does not excuse an appellant from complying with

Pa.R.A.P. 1925(b).”).

        In Greater Erie Industrial Dev. Corp. v. Presque Isle Downs, Inc.,

88 A.3d 222 (Pa.Super. 2014) (en banc), a panel of this court declared that,

             it is no longer within this Court’s discretion to review
             the merits of an untimely Rule 1925(b) statement
             based solely on the trial court’s decision to address
             the merits of those untimely raised issues. Under
             current precedent, even if a trial court ignores the
             untimeliness of a Rule 1925(b) statement and
             addresses the merits, those claims still must be
             considered waived[.]

Id. at 225. The Greater Erie court further stated that,

             there are still operative exceptions to Rule 1925(b)
             waiver with regard to timeliness. In determining
             whether an appellant has waived his issues on appeal
             based on non-compliance with Pa.R.A.P. 1925, it is
             the trial court’s order that triggers an appellant’s
             obligation . . . therefore, we look first to the language
             of that order.

Id. (citations, internal quotation marks, and brackets omitted).

        Here, a review of the record reveals that the PCRA court’s Rule 1925(b)

order    complied   with    the   requirements   of   Subsections   (b)(3)(i)-(iv).

Specifically, the Rule 1925(b) order directed appellant to file and serve “upon

the undersigned” his concise statement within 21 days of the date the order

is docketed, or by September 19, 2019. (Concise statement order, 8/29/19


                                       -4-
J. S06043/20

at ¶¶ 1-3.)      The Rule 1925(b) order also tracked the language of

Subsection (b)(3)(iv), informing appellant that “[a]ny issues not properly

included in the Concise Statement of Matters Complained of on Appeal filed

and served pursuant to the provisions of Pa.R.A.P. 1925(b) shall be waived.”

(Id. at ¶ 4; see also Pa.R.A.P. 1925(b)(3)(iv).)        Additionally, the record

indicates that the trial court’s Rule 1925(b) order was docketed on August 29,

2019, and was forwarded to the Delaware County District Attorney’s Office

and pro se appellant.     Accordingly, because the record demonstrates that

appellant failed to file a Rule 1925(b) statement in accordance with the PCRA

court’s directive, we find all of appellant’s issues waived.3

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 3/18/20




3Alternatively, even if appellant had not waived his claims on appeal, we agree
with the PCRA court’s well-reasoned conclusions that appellant’s allegations
of ineffective assistance of trial and PCRA counsel warrant no relief. (See
PCRA court opinion, 10/9/19 at 3-6.)


                                      -5-